DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamner et al. (10,297,966).
With regard to claim 1, Hamner teaches, as shown in figures 2-9: “An intermediate electrical connector 110 which, upon connection of a first counterpart connect body 102 and a second counterpart connect body 109 each from different sides in a manner permitting plugging and unplugging, mediates between the two counterpart connect bodies 102 and 104, and which comprises: terminals 162 and 164 that are enabled to contact, respectively, the first counterpart connect body 102 and the second counterpart connect body 104; a housing 126 and 128 that directly or indirectly secures the terminals in place; and locking fittings 216 supported by the housing of the intermediate electrical connector 110, the locking fittings 218 comprising locking portions 216 enabled to engage lockable portions 344 provided in said first counterpart connect body 102 in the direction of disengagement when the intermediate electrical connector 110 and the first counterpart connect body 102 are connected”.

With regard to claim 2, Hamner teaches: “The intermediate electrical connector according to claim 1”, as shown above.
Hamner also teaches, as shown in figures 2-9: “wherein the locking fittings 218 have plate-shaped sections 210 extending in the direction of plugging into, and unplugging from, the first counterpart connect body 102, locking portions 216 are formed as cantilevered resiliently displaceable locking pieces that are obtained by cutting out and raising a portion of the plate-shaped sections 210 and that extend in the direction of disengagement from the first counterpart connect body 102, and the locking pieces are enabled to engage the lockable portions 344 of the first counterpart connect body 102”.

With regard to claim 3, Hamner teaches: “The intermediate electrical connector according to claim 1”, as shown above.
Hamner also teaches, as shown in figures 2-9: “wherein the housing comprises engaging portions 146 enabled to engage engageable portions 346 provided in the first counterpart connect body 102 in the direction of disengagement when the intermediate electrical connector 110 and said first counterpart connect body 102 are connected”.

With regard to claim 4, Hamner teaches: “The intermediate electrical connector according claim 1”, as shown above.
Hamner also teaches, as shown in figures 2-9: “wherein the housing has two housing halves 126 and 128 split in the direction of connection to the first connect body 102, the locking fittings 218 extend in the direction of connection within a range spanning the two housing halves and are supported by said two housing halves, and the two housing halves are enabled for relative movement within a predetermined range in a direction perpendicular to the direction of connection (as shown in figure 5, 126 and 128 are able to move independently of one another when not connected)”.

With regard to claim 6, Hamner teaches, as shown in figures 2-9: “An electrical connector assembly, comprising: an intermediate electrical connector 110 which, upon connection of a first counterpart connect body 104 and a second counterpart connect body 102 each from different sides in a 38manner permitting plugging and unplugging, mediates between the two counterpart connect bodies, and which comprises: terminals 162 and 164 that are enabled to contact, respectively, the first counterpart connect body 104 and the second counterpart connect body 102; a housing 126 and 128 that directly or indirectly secures the terminals in place; and locking fittings 218 supported by the housing of the intermediate electrical connector 110, the locking fittings 218 comprising locking portions 216 enabled to engage lockable portions 444 provided in said first counterpart connect body 104 in the direction of disengagement when the intermediate electrical connector 110 and the first counterpart connect body 104 are connected”.

With regard to claim 7, Hamner teaches: “The electrical connector assembly according to claim 6”, as shown above.
Hamner also teaches, as shown in figures 2-9: “wherein the first counterpart connect body 102 is a counterpart connector that is matingly connected to the intermediate electrical connector 110 and has lockable fittings (where 444 are formed in 102 in figure 9) having formed therein lockable portions 444 enabled to engage the locking portions 216 of the intermediate electrical connector 110 upon connection to said intermediate electrical connector 110”.

With regard to claim 8, Hamner teaches: “The electrical connector assembly of claim 6”, as shown above.
Hamner also teaches, as shown in figure 9: “further comprising a circuit board 108, wherein the first counterpart connect body 104 of the electrical connector assembly is an electrical connector for circuit boards that is mounted to the circuit board 108 and is matingly connectable to the intermediate electrical connector 110”.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831